

SHARE SALE AGREEMENT
Made and entered into in Tel-Aviv on 30 March 2008


By and between:



  DCI USA, Inc.
A corporation registered in Delaware, United States
(hereinafter: the "Vendor")
   
of the first part;
   
and:
    Tobias Jewelry Ltd.
Company No. 52-0036724
(hereinafter: the "Purchaser")
   
of the second part;
   
add:
    Gunther Wind Energy, Ltd.
 Company No. 51-3866657
(hereinafter: the "Company")
   
of the second part
 

 
Whereas
Gunther Wind Energy Ltd. is a private company duly registered in Israel
(hereinafter: the "Company"), whose issued and paid-up share capital is
comprised of 100,000 ordinary shares of NIS 1 par value each; and
 
 
Whereas
the Vendor owns 100,000 ordinary shares of the Company, of NIS 1 par value each,
constituting 100% of the Company's issued and paid-up share capital and of the
voting power therein (hereinafter: the "Shares for Sale"); and
 
 
Whereas
the Vendor is interested in selling and transferring the Shares for Sale to the
Purchaser and the Purchaser is interested in and agreeable to purchasing the
Shares for Sale from the Vendor, all in accordance with the arrangements and
subject to the conditions set forth hereinbelow; and
 
 
Whereas
the parties wish to enter into an agreement for arranging the legal relations
between them relating to sale of the Shares for Sale, in the framework of the
provisions hereof;

 
Now therefore, it has been warranted, agreed and stipulated by the parties as
follows:
 

--------------------------------------------------------------------------------


 

 
1.
Preamble, meanings and appendices




 
1.1
The preamble, appendices and warranties of the parties to this Agreement,
constitute an integral part hereof.




 
1.2
The headings of the sections in this Agreement were designed purely for the sake
of convenience and no meaning should be ascribed to them for purposes of
interpreting this Agreement or any of its clauses.




 
1.3
In this Agreement, the following terms shall have the meaning recorded alongside
them, unless the context requires otherwise:

 

 
"Business Day"
A day on which the two largest banks in Israel are open for transacting
business, other than Fridays and the eves of holidays, which shall not be
considered a business day.
       
"Companies Law"
The Companies Law, 5759-1999.
   
 
 
"Consideration"
The amount of the consideration which the Purchaser is to pay the Vendor for the
purchase and transfer of the Shares to the Purchaser for Sale, in accordance
with section 5 below.
   
 
 
"Consideration
Payment Date"
1,935,000 US dollars, within 2 Business Days of the date of the transaction's
approval by the general meeting of the purchaser and 672,000 US dollars, to be
paid within 12 months of the date of the transaction's approval by the general
meeting of the Purchaser.
   
 
 
"Free and Clear"
Free and clear of any encumbrance, pledge, attachment, levy, debt, lien, claim,
or any third party right of whatsoever kind.
   
 
 
"GWE"
Green Wind Energy Ltd.
   
 
 
"Mei Golan"
Mei Golan Wind Energy Ltd.
   
 
 
"Nimrod"
Nimrod Wind Energy Ltd.
   
 
 
"Securities Law"
The Securities Law, 5728-1968.
   
 

 

 
2.
Warranties and obligations of the Vendor




   
The Vendor hereby warrants and undertakes to the Purchaser as follows:




 
2.1
That subject to the receipt of approval of the board of directors of the Vendor
of its execution of this Agreement, the Vendor has lawfully passed all the
resolutions and received all the approvals which are required thereby pursuant
to law and under its documents of incorporation, for purposes of its execution
of this Agreement and the performance of all its obligations hereunder and that
it does not require the consent or approval of any other third party regarding
its execution of this Agreement and performance of all its obligations set out
herein.

 
2

--------------------------------------------------------------------------------


 

 
2.2
Mei Golan is a duly incorporated private company and is in possession of the
essential licenses, approvals and permits necessitated under any law for
conducting its business activity and to the Vendor's best knowledge, it operates
in accordance with the above.




 
2.3
GWE is a duly incorporated private company, which on 13.9.2006 executed an
agreement to purchase all the assets of Mei Golan, a copy of which is attached
hereto as Appendix 2.3 of this Agreement and it is in possession of the
essential licenses, approvals and permits necessitated under any law for
conducting its business activity and to the Vendor's best knowledge, it operates
in accordance with the above. The closing of the contract for the acquisition of
Mei Golan is subject to execution of the payments stipulated herein.

 

 
2.4
Nimrod is a duly incorporated private company and it is acting towards obtaining
the various permits and approvals necessary in accordance with any law, for
purposes of the construction and operation of a wind turbine station for
electricity production, in a scope of approx. 22.5 mega watts.




 
2.5
That the Vendor is not subject to any prohibition and/or restriction and/or
impediment, whether in accordance with law or under any agreement regarding the
performance of its obligations under the provisions hereof and that its
execution and implementation of this Agreement does not constitute a breach of
any obligation of the Vendor and/or of any contract to which the Vendor is a
party.




 
2.6
That the Vendor's execution of this Agreement is being carried out in reliance
on the Purchaser's warranties and obligations, pursuant to section 3 hereof.




 
2.7
That the Vendor is aware that the Purchaser is executing this Agreement in
reliance on the warranties and representations as provided in this section 2 and
in the appendices referring thereto. Nothing in the foregoing shall serve to
prejudice and/or derogate from the validity and/or generality of the Purchaser's
representations, as provided in section 3 below.

 

 
2.8
That the Shares for Sale are held by the Vendor, that they are Free and Clear
and that they constitute, as at the date of signing this Agreement, 100% of the
Company's issued and paid-up share capital, fully diluted and that they are
fully paid-up. Similarly, all the ordinary shares in the issued and paid-up
share capital of the Company, rank equal and hold equal rights.

 
3

--------------------------------------------------------------------------------


 

 
2.9
 

 

 
2.9.1
That subject to what is stated below, the Company is the lawful owner of 334
preference shares of NIS 1 par value each of GWE, constituting 25% of GWE's
issued and paid-up share capital, fully diluted (hereinafter: the "GWE Shares").
As at the date of signing this Agreement, the Company's investment in GWE has
yet to be completed, although transfer of the shares to the Vendor has been
competed and consequently, transfer of the shares to the Vendor should be
regarded as having been completed only on the date on which the Vendor completes
the investment in GWE. The outstanding balance of the investment in GWE, is in a
sum of approx. 335,000 US dollars.




 
2.9.2
Save as set forth in Appendix 12.9.2 (a) below, the GWE Shares are Free and
Clear and vest in their holder (subject to completing execution of the
investment, as provided in section 2.9.1 above), all the rights specified in the
GWE Investment Agreement, of 13.9.2006, a copy of which is attached hereto as
Appendix 2.9.2 (b) of this Agreement.

 

 
2.10
The Company has an option of purchasing such number of preference shares in
Nimrod, constituting 25% of Nimrod's issued and paid-up share capital, fully
diluted (hereinafter: the "Nimrod Shares"). The purchase price of the option is
2.75 million dollars and is exercisable no later than 60 days from fulfillment
of all the conditions precedent, as provided in the investment agreement,
allowing for construction of the station. The preference shares in respect of
which the options may be exercised shall be, on the date of exercise, Free and
Clear and shall have all the rights, as set out in the Option Agreement dated 5
December 2006, attached hereto as Appendix 2.10 of this Agreement,




 
2.11
Intentionally omitted.




 
2.12
That the Company is a private company duly registered in Israel at the Registrar
of Companies, bearing the number 51-3866657, it is authorized to execute this
Agreement and there is no statutory and/or contractual impediment to the
execution and/or fulfillment of its obligations hereunder.




 
2.13
That there are no winding-up and/or receivership proceedings against the
Company. To the best of the Vendor's knowledge, the Company has not received any
notice or warning of an intention to initiate such proceedings and neither is
the Vendor aware of any cause for the initiation of winding-up and/or
receivership proceedings against the Company. Equally, the Vendor is not aware
of any existing and/or planned stay of proceedings against the Company.

 
4

--------------------------------------------------------------------------------



 
2.14
That no undistributed dividend has been declared by the Company and no
resolution has been adopted thereby regarding the distribution of bonus shares
which have not been distributed, nor any other distribution, within the meaning
thereof in the Companies Law.




 
2.15
To the best of the Vendor's knowledge, there is no undertaking and/or other
understanding, whether written or verbal, of the Company to issue any shares
and/or other securities of the Company. Likewise, to the best of the Vendor's
knowledge, the Company has not granted an option and/or options and/or any other
convertible security, which are in force at the time of signing this Agreement,
for the purchase and/or receipt of shares of the Company.




 
21.6
Audited financial statements of the Company, GWE and Nimrod, as at 31.12.2006
and reviewed financial statements of the Company, as at 31.12.2007 are attached
to this Agreement, as Appendices 2.16 (1) and 2.16 (2) (hereinafter: the
"Financial Statements"). To the best of the Vendor's knowledge, the Financial
Statements were drawn up according to generally accepted accounting principles
and they accurately reflect the Company's financial situation, operations and
liabilities, as at 31.12.2007. To the best of the Company's knowledge, since the
Financial Statements and up until the date of signing this Agreement, the
Company has not executed any transaction and has not assumed any obligation not
in the ordinary course of its business, which has or might have a material
adverse affect thereon and/or on its equity and/or on its Financial Statements.
A trial balance which, to the Vendor's best knowledge, accurately reflects the
Company's situation as at 31 January 2008, as well as details of activities that
have been adopted henceforth, is attached hereto as Appendix 2.16 (3) of this
Agreement.




 
2.17
That to the Vendor's best knowledge, the Company does not have any tax debts in
respect of 2006 and 2007.




 
2.18
That the Company does not engage any employees and/or consultants.




 
2.19
 




 
2.19.1
To the Vendor's best knowledge, the Company has not given and has not undertaken
to give, any guarantee to secure any debts and/or liabilities, save as specified
in Appendix 2.19 (1) hereof.




 
2.19.2
To the Vendor's best knowledge, there is no agreement or arrangement between the
Company and the Vendor and there is no transaction of the Company in which the
Vendor has any personal interest and neither is there any guarantee, undertaking
of indemnity or loan which the Vendor has provided to the Company, save as
specified in Appendix 2.19(2) hereof.

 
5

--------------------------------------------------------------------------------





 
2.20
 

 

 
2.20.1
to the Vendor's best knowledge, other than the Company's execution of agreements
with GWE and Nimrod, copies of which are attached hereto, the Company shall not
be party to any valid substantial contract and/or agreement and/or understanding
and shall not be liable for any substantial obligation and/or liability of
whatsoever nature, whether in writing or orally and there shall not be any
negotiations and/or discussions conducted by the Company towards any substantial
contract. An evaluation of the operations being purchased in GWE and in Nimrod,
as provided in the above- mentioned agreements, is attached as Appendix 2.20
hereof.




 
2.20.2
To the best of the Vendor's knowledge, all the substantial data and information
set out in section 2.20.2 hereof, are true and accurate.

 

 
2.21
To the best of the Vendor's knowledge, no legal proceeding and/or investigation
is being conducted against the Company and/or its officers. Similarly, as at the
date of signing this Agreement, the Vendor is not aware of any notice from any
party regarding an intention to file a claim or to adopt legal proceedings
against the Company, which has been received thereat. In addition, to the best
of the Vendor's knowledge, there is no judgment, arbitration award or any
judicial decision against the Company and/or its officers by virtue of their
position therein, as at the date of signing this Agreement, which have not been
fully satisfied.




 
2.22
The Vendor is aware the Purchaser is entering into this Agreement in reliance on
the warranties and representations given by the Vendor, as incorporated herein
and that in the event of it transpiring that (all or any of) these warranties
and representations are incorrect, inaccurate or partial, same shall constitute
a fundamental breach of this Agreement.




   
To the best of the Vendor's knowledge, there is no substantial information in
connection with the operations of the Company, GWE and Nimrod which has not been
included herein.

 

 
3.
Warranties and obligations of the Purchaser




   
The Purchaser hereby warrants and undertakes to the Vendor, as follows:




 
3.1
That subject to the receipt of approval of the board of directors of the Company
which has yet to have been received as at the date if signing this Agreement, it
has lawfully passed all the resolutions and received all the approvals which are
required thereby pursuant to law and under its documents of incorporation, for
purposes of the execution of this Agreement thereby and the performance of all
its obligations hereunder and that it does not require the consent or approval
of any other third party regarding its execution of this Agreement and
performance of all its obligations set out herein.

 
6

--------------------------------------------------------------------------------



 
3.2
That it is not subject to any prohibition and/or restriction and/or impediment,
whether in accordance with law or under any agreement regarding the performance
of its obligations under the provisions hereof and that its execution and
implementation of this Agreement does not constitute a breach of any obligation
of the Purchaser and/or of any contract to which the Purchaser is a party.




 
3.3
That it has the ability and means to fulfill all its obligations hereunder in a
full and timely manner and possesses the financial resources for payment of the
full Consideration amount and on the dates set forth herein.




 
3.4
The Purchaser warrants that it is a public company duly registered in Israel at
the Registrar of Companies, Company No. 52-0036724, whose shares are traded on
the stock exchange in Tel-Aviv and that no steps or proceedings for its striking
off, dissolution, winding-up, receivership or such other actions, have been
adopted or are threatened against it




 
3.5
That the signatories of this Agreement and the related documents on behalf of
the Purchaser, are the persons authorized to sign, on the Purchaser's behalf,
this Agreement and the related documents and/or those which are necessary for
its implementation and to bind the Purchaser by their signature and this
Agreement, together with all terms thereof, is binding on the Purchaser for all
intents and purposes.




 
3.6
That for a period of 30 days, commencing from the date of signing this
Agreement, it shall conduct independent due diligence in connection with the
equal ranking of the Shares for Sale, the rights and obligations of the Company,
its legal, financial and accounting situation (hereinafter: "Due Diligence").




 
3.7
In the framework of performing Due Diligence, it shall consult with lawyers,
accountants, investment advisors and any other professional with whom it wishes
to confer, in all respects of purchasing the Shares for Sale pursuant hereto and
the risks involved therein, including: (a) examination and performance of
comprehensive due diligence of all aspects pertaining to the Company, its
activity, business, assets and the financial statements and any other particular
required thereby for purposes of taking the decision on execution of this
Agreement; (b) that prior to the date of the closing, it shall confirm to the
Vendor that it was afforded access to the assets, books, reports and accounts of
the Company; and that (c) inasmuch as it elects to consummate the transaction
following its completion of Due Diligence, then subject to the accuracy of the
Vendor's warranties in section 2 above, it hereby releases the Vendor or any
party on its behalf from any damage which it may incur in relation to
acquisition of the Shares for Sale hereunder and it assumes responsibility for
all the risks involved in such acquisition.

 
7

--------------------------------------------------------------------------------



 
3.8
Apart from the Vendor's warranties and representations in section 2 above, it
has not been given any warranties and representations by the Vendor, Company,
their employees, managers, consultants and/or any party on their behalf, whether
explicitly or implicitly, directly or indirectly, in relation to the Company,
including in all respects of their legal, economic, business and financial
situation and/or to any projections in connection with the above.




 
3.9
There is no legal or other impediment to execution of this Agreement by the
Purchaser and to the performance of what is stated herein and this Agreement and
the fulfillment of the Purchaser's obligations hereunder are not in opposition
to or in contradiction of any judgment, order or directive of a court, any
agreement, contract or understanding to which the Purchaser is party, its
documents of incorporation or any other undertaking of the Purchaser, whether by
virtue of an agreement (oral, by way of conduct or in writing) or by operation
of law.




 
3.10
That it is aware the execution of this Agreement must be reported to the
Securities Authority and to the Stock Exchange, pursuant to the securities laws.




 
3.11
That it is aware the Vendor is entering into this Agreement in reliance on its
warranties as provided in this section 3. The foregoing shall not serve to
prejudice and/or derogate from the validity and/or generality of the Vendor's
representations as provided in section 2 above.




 
4.
The Agreement




 
4.1
Subject to the correctness of the Vendor's and Purchaser's representations as
set out herein, subject to the completion of Due Diligence by the Purchaser and
subject to approval of the meeting of shareholders of the Purchaser, the Vendor,
on the one hand and the Purchaser on the other hand, mutually undertake that on
the date of signing this Agreement, the Purchaser shall purchase the Shares for
Sale from the Vendor and the Vendor shall sell all the Shares for Sale to the
Purchase, against payment of the Consideration as specified in section 5 hereof
and that the Purchaser waives any claim in connection with the Shares for Sale
and it neither has nor shall it have any contention and/or claim and/or demand
in connection with the Shares for Sale, other than a claim in connection with
the representations which have been made thereto, in accordance herewith.




 
4.2
The Vendor hereby undertakes that the Shares for Sale which are being hereby
transferred to the Purchaser, are being transferred Free and Clear of any
pledge, attachment, encumbrance, lien or any third party right.

 
8

--------------------------------------------------------------------------------





 
5.
Consideration




   
Subject to receipt of the full Consideration amount, the Vendor hereby sells the
Shares for Sale to the Purchaser, for the Consideration detailed below, on the
Consideration Payment Date, as defined above (hereinafter: Consideration Payment
Date"):




 
5.1
To the Vendor: against the Shares for Sale, the Purchaser shall pay the Vendor
consideration in the sum of 1,250,350 US dollars, plus VAT, as may be required
by law, out of which a sum equal to the amount designated in section 5.2 shall
be paid directly to World Group Capital (58) Ltd., against a) the full and final
waiver of World Group Capital (58) Ltd. of an option to purchase the Shares for
Sale; b) removal of the lien that was registered in favor of World Group Capital
(58) Ltd. on the Vendor's real estate property (hereinafter: "Payment on the
Shares for Sale").

 

 
5.2
The amount equal to NIS 1,575,200, plus nominal monthly interest of 1%, on the
said amount, calculated from 11.12.2007 and together with 8,000 dollars + VAT.




 
5.3
To the Company: a) a sum of 335,000 US dollars, as an owner's loan (hereinafter:
the "Investment Loan"). The Company shall provide the Investment Loan to GWE, as
full payment of the full balance of the Company's undertakings to invest in GWE;
b) a sum of 1,356,650 US dollars, as an owner's loan (hereinafter: the "Payment
Loan"). The Payment Loan shall be paid by the Company to the Vendor, as full
repayment of the balance of the owner's loans in the Company, excluding the
owner's loans which are to be provided to the Company by the Purchaser pursuant
hereto; c) a sum of 30,000 US dollars, as an owner's loan which is convertible
into a capital note (hereinafter: the "Capital Loan"). The Capital Loan
constitutes the balance of the Company's liabilities to suppliers.




   
Notwithstanding the foregoing, it is hereby agreed that the Purchaser shall be
required to provide, on the Consideration Payment Date, an aggregate amount of
not more than 2.3 million US dollars, the balance of the amount, i.e., a further
sum of 672,000 US dollars, being provided by the Vendor, as a loan, on the
following terms:

 

 
5.3.1
On the Consideration Payment Date, the Purchaser shall pay the Company out of
the sum of 1,356,650 US dollars, as provided in section 5.2(b) above, a sum of
only 684,650 US dollars.




 
5.3.2
Within 12 months from the date of the Vendor's general meeting approving the
execution of this Agreement, the Purchaser shall pay the Company the balance of
the payment for the Payment Loan (hereinafter: the Deferred Date of Payment" and
the "Deferred Consideration Balance", respectively). The Purchaser shall be
allowed to advance this payment, by prior written notice to the Company. On the
date of the Company's receipt of the said payment, the Company shall pay the
Deferred Consideration Balance to the Vendor.

 
 
9

--------------------------------------------------------------------------------


 

 
5.3.3
As security for remittance of the said payment, it is agreed that on the
Consideration Payment Date, 25% of the Shares for Sale shall be deposited, in
trust, with the Vendor's attorney, Adv. Doron Elkayam (hereinafter: the
"Trustee"), as a deposited pledge and insofar as the Purchaser fails to pay the
Vendor the Deferred Consideration Balance, on the Deferred Date of Payment,
after the Vendor has furnished written notice of 21 days to the Purchaser, the
Trustee shall be allowed to sell the Shares for Sale and/or transfer title
therein and/or to have recourse to any other relief pursuant to law and/or this
Agreement, all in accordance with the deed of instructions to the Trustee,
Appendix 5.3.3 hereof. On the date of receiving the Purchaser's notice of
execution of the payment by the Company, as detailed in section 5.3.2 above, to
which the bank's confirmation of such transfer of funds is attached, the Trustee
shall transfer the Shares for Sale which were deposited with him, as provided in
this section 5.3.3 above, to the Purchaser.




 
6.
Acts for execution on the Consideration Payment Date




 
6.1
On the Consideration Payment Date, as defined above, the parties shall convene,
by prior coordination between them, at Knebel, Elkayam & Co., Law Offices or at
any other place that has been agreed by them, for the sake of closing the
transaction and they shall act as detailed below, all acts below being carried
out at one and the same time and whose full and faithful execution by the party
responsible, constitutes a condition precedent for performance of the acts by
the other party, as follows:




 
6.2
The Vendor:




 
6.2.1
Shall transfer 75% of the Shares for Sale to the Purchaser, by delivering a
signed share transfer deed to the Purchaser's order and shall deposit the
remaining 25% of the Shares for Sale with the Trustee




 
6.2.2
Shall furnish to the Purchaser a resolution of the board of directors of the
Company, nominating directors on the Purchaser's behalf to the Company's board
of directors, in accordance with a list which the Purchaser is to send the
Vendor by such date and in accordance with the Company's articles of
association.




 
6.2.3
Shall furnish minutes of the meeting of the Vendor's board of directors
certifying its signature on this Agreement and empowering the authorized
signatories on its behalf to sign this Agreement.

 
10

--------------------------------------------------------------------------------


 

 
6.3
The Purchaser:




 
6.3.1
Shall remit the payment for the Shares for Sale, by way of wire transfer, to a
bank account in the Vendor's name, whose details the Vendor shall give the
Purchaser prior to the Consideration Payment Date..




 
6.3.2
Shall sign the share transfer deeds to transfer the Shares for Sale into its
name.




 
6.1.2
Shall furnish minutes of the meeting of the Purchaser's board of directors
certifying its signature on this Agreement and empowering the authorized
signatories on its behalf to sign this Agreement, together with confirmation of
a lawyer that the said resolution was duly passed and that it is a binding
resolution.




 
6.4
All acts carried out on the Consideration Payment Date shall be deemed to have
been carried out simultaneously, no single act being considered to have been
completed and no single document being considered to have been delivered, until
all acts on such date have been completed and all documents have been delivered.




 
7.
The interim phase




 
7.1
Due diligence




 
7.1.1
The Purchaser shall be entitled, during the period from the date of signing this
Agreement until the elapse of 30 days from the above-mentioned date
(hereinafter: the "Examination Period"), to conduct due diligence of the
Company, in the framework of which it shall conduct any legal, accounting,
planning and/or other examination, in its discretion.




 
7.1.2
In the event of it being found that one or more of the Vendor's warranties
and/or representations, as provided in section 2 of this Agreement and/or any of
its appendices, is substantially and fundamentally wrong and/or in the event of
negative material and fundamental information being discovered regarding the
Shares for Sale and/or the assets of GWE and/or Nimrod and which have not been
disclosed herein and/or in the event of failing to prove, to the Purchaser's
satisfaction, that the validity of the CDM approval issued to GWE, shall not be
adversely affected as a result of a change in status of the State of Israel to a
developing country (hereinafter: the "Negative Finding"), then the Purchaser
may, until the end of the Examination Period, inform the Vendor, in writing, of
the decision not to consummate the transaction hereunder (hereinafter: the
"Termination Notice") and this Agreement shall be terminated, without either
party having any claim and/or demand against the other party on account of such
termination. The Termination Notice shall include comprehensive and detailed
information of the Negative Finding, on account of which the Purchaser wishes to
terminate the Agreement and the Vendor shall have the right to repair any such
defect, within 14 days of the date of the Termination Notice. Where the defect
in the Negative Finding has been redressed, the Termination Notice shall be
deemed null and void. Should the defect not be cured, the Termination Notice
shall be regarded as being in force. For purposes of this Agreement, negative
material and fundamental information shall mean - information in respect of
which one of the following is fulfilled: a) had a reasonable buyer been aware,
on the date of signing this Agreement, of the information pertaining to the
Negative Finding, he would not have entered into this Agreement and b) the
Negative Finding is such that the value of the Shares for Sale has been
adversely impacted by more than 15%

 
11

--------------------------------------------------------------------------------


 

 
7.2
The Vendor hereby undertakes that during the period from the date of signing
this Agreement and until to the Consideration Payment Date (hereinafter: the
"Interim Period"), it shall exercise reasonable efforts and in accordance with
law, so that:




 
7.2.1
The Company does not perform any act which is not in the normal and/or regular
course of business, including a declaration and/or distribution of dividends and
any other distribution, within the meaning thereof in the Companies Law, an
issuance of shares or other rights, other than as provided in this Agreement
and/or with the Purchaser's prior written consent;




 
7.2.2
It delivers prior notice to the Purchaser immediately upon learning of any
substantial event in the Company and of any act performed by the Company and/or
the Vendor, which serve to change the provisions of this Agreement and any other
reasonable information, as requested by the Purchaser and which the Vendor is
able to provide.




 
7.2.3
Not to sell and/or transfer all or any of the Shares for Sale, not to relinquish
any right to which they are entitled in connection with the Shares for Sale and
not to grant any option and/or other right in respect of the Shares for Sale, to
any third party and not to execute any agreement which shall preclude the
implementation of this Agreement in relation to the Shares for Sale.




 
7.2.4
Not to make any change in the Company's registered and/or issued capital.




 
7.3
The parties undertake to act in good faith towards implementation of the
provisions of this Agreement and to cooperate in order to present all the
requisite documents before any statutory authority.

 
12

--------------------------------------------------------------------------------


 

 
8.
Safeguarding of confidentiality




 
8.1
Each of the parties undertakes that if the contractual cooperation contemplated
hereunder is terminated and/or does not enter into effect, it, its employees,
representatives and all those acting on its behalf, shall keep strictly
confidential and refrain from disclosing and/or revealing and/or transferring,
in any way, directly or indirectly, themselves or through others, including
parties on their behalf, any professional, commercial or other information not
in the public domain, in connection with the activity of the Company and/or the
subsidiaries and/or any information pertaining to the other party (hereinafter:
the "Information") and shall not make any use of the Information, in any form,
unless disclosure of the Information is required by virtue of the provisions of
any law or on the request of a competent authority. This undertaking is not
limited in time and shall continue to remain in force also following the end of
the Term of this Agreement or if this Agreement is terminated, for any reason.




 
8.2
The Vendor and the Purchase undertake that neither of them shall adopt any
action constituting a violation of the provisions of the Securities Law and in
particular, chapter H1 of the Law (Restriction of the Use of Insider
Information), including a sale and/or purchase of the Purchaser's securities,
which might be considered as the use of insider information under the provisions
of the Law.




 
9.
Assignment of rights




   
The parties' rights hereunder are personal and may not be transferred, assigned,
pledged, placed under a lien, attachment or other charge, either voluntarily or
by the operation of any law and no deed of transfer may be given in respect
thereof, whether valid immediately or on a future date, excluding a case of an
assignment to a wholly owned subsidiary of the one of the parties and subject to
the furnishing of written notice of execution of the assignment, provided the
assignor shall continue to be liable for its obligations under this Agreement,
together with the assignee - jointly and severally.




 
10.
Breaches and remedies




   
Where a party has breached any term of this Agreement, it shall be given, by
notice in writing, an extension of 30 (thirty) days to cure the breach. Any
breach which fails to be cured within 30 (thirty) days, shall become, from that
date, a fundamental breach of this Agreement and shall vest in the aggrieved
party, a right to all the remedies and relief wich are prescribed in this regard
in the Contracts Law (Remedies for Breach of Contract), 5731-1970, including the
right of enforcement.




 
11.
Indemnity

 
13

--------------------------------------------------------------------------------


 

   
Without derogating from any recourse available to the Purchaser pursuant to law,
the Purchaser shall be entitled to indemnity from the Vendor, if and to the
extent of its transpiring that there is any financial liability which originated
prior to the date of signing this Agreement and was not included in the Vendor's
representations hereunder or if the Company is rendered liable, under a judgment
or an arbitrator's award, to pay for claims and/or legal proceedings which are
brought against the Company and the cause of which preceded the date of signing
this Agreement.




 
12.
Good faith




   
The parties undertake to act in a reciprocal manner and in good faith for the
proper, correct and effective implementation of this Agreement and towards this
end, the parties undertake to sign any document and to appear before any
authority, as necessitated.




 
13.
Miscellaneous




 
13.1
Each party shall bear its legal costs in connection with the execution of this
Agreement and the mandatory payments and taxes applying thereto, if any,
pursuant to any law, in connection with the execution of this Agreement.




 
13.2
This Agreement exhausts the relations of the parties in all respects of the
subject matter contemplated hereunder. Previous agreements and understandings,
if any, are merged into and incorporated herein. Any pledges, sureties, written
or oral contracts, undertakings or representations, estimations and evaluations
regarding the subject matter hereof, made or given by the parties prior to the
execution of this Agreement and which were not explicitly expressed herein,
shall be deemed null and void and shall be lacking in any force and they shall
not constitute a basis for any claim or demand of either party against the other
and/or against the employees, managers and/or consultants of the other party or
any person on its behalf. Without derogating from the generality of the
foregoing, the exchange of documents between the parties prior to the signing of
this Agreement, including drafts exchanged by them, shall not have any meaning
in the interpretation of this Agreement.




 
13.3
Any modification or amendment of this Agreement shall be binding only reflected
in a document in writing, bearing the signature of both parties hereto.




 
13.4
Remedies and relief which are available to the parties pursuant to any law are
cumulative and not on an alternative basis.




 
13.5
In any case in which the closing of this Agreement is delayed, due to any act
and/or omission of the Vendor and/or the Purchaser, for a period of time not
exceeding 7 Business Days, same shall not be deemed a breach of this Agreement.



 
14

--------------------------------------------------------------------------------





 
13.6
The deferral of or abstention from exercising any right of a party to the
Agreement, shall not be construed as a waiver on its part vis-à-vis such matter,
unless it waived its rights expressly and in writing.




 
13.7
No conduct by either of the parties shall be deemed a waiver of any of its
rights hereunder or pursuant to law or as a waiver of or consent thereby to any
breach or default of any condition, unless the consent, waiver, postponement,
cancellation or addition were made specifically and in writing.




 
13.8
The parties to this Agreement shall be allowed to extend or bring forward any
date stipulated herein and to waive the performance of any of its provisions,
all whether on a one-time basis or on several occasions and by means of written
notice to be signed by the Vendor and the Purchaser.




 
13.9
The law of the State of Israel shall govern this Agreement. The competent court
within the jurisdiction of the District Court of Tel- Aviv shall have sole and
exclusive jurisdiction in all matters arising in connection with this Agreement
and its implementation and no other court shall have authority.




 
14.
Addresses and notices




   
The addresses of the parties are as appearing in the preamble hereto. Any notice
sent by a party hereto to the other party according to the above addresses,
shall be deemed as notice that was received at the end of 72 hours from the time
of its dispatch by registered mail or on the first Business Day following its
transmission via fax.

 
In witness whereof, the parties set their hands for signature:
 

 
DCI USA, Inc.
   
Tobias Jewelry Ltd.
   
Gunther Wind Energy, Ltd.
By:
/s/ J. Rigbi
  By:
/s/ J. Rigbi
  By:
 /s/ Y. Goldstein
Position:
CFO
  Position:
Director
  Position:
 Chairman
April 23, 2008   April 23, 2008    
Oded Binyamin, CEO

 
 
15

--------------------------------------------------------------------------------

